PER CURIAM.
If La. Const. art. VII, § 4(E) affords a remedy to a coastal parish to recover from the state one-tenth of the state’s share of the royalties from oil and gas produced on federally owned lands from pools underlying both state and federal lands, then the governing body of the parish is the proper plaintiff to assert the parish’s real and actual interest in the claim. Thus, St. Mary Parish has a right of action.
Whether the coastal parish is entitled to any portion of the funds is an issue to be addressed at the trial on the merits' and not on an éxception of no right of action.
Accordingly, the judgments of the lower courts sustaining the exception of no right of action are set aside, and the case is remanded to the district court for further proceedings.